 Ben Crittenden
 Law Office of Ben Crittenden, P.C.
 750 W. 2nd Ave., Suite 200
 Anchorage, AK 99501
 P: (907) 771-9002
 F: (907) 771-9001
 Email: ben@crittendenlawoffice.com

 CJA Counsel for Defendant

                         UNITED STATES DISTRICT COUR
                         FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                )        Case No.: 3:21-mj-00090-MMS-1

                    Plaintiff,           )
                                         )
      vs.                                )        MOTION TO WITHDRAW
                                         )
 SHEARN JOSHUA,                          )
                                         )
                    Defendant.           )
                                         )

      Ben Crittenden, CJA appointed counsel, moves this Court for an Order permitting

 him to withdraw as counsel. Counsel’s parents are in their 70s and have not had the

 COVID vaccine yet. Counsel’s father is extremely high risk. Mr. Joshua insists on having

 his hearings in person, rather than by Zoom. Counsel does not believe it is safe to appear

 at a hearing until his parents have the COVID vaccine. Counsel has spoken with Debbie

 Minzenmayer who is looking for new counsel. A proposed Order attached.

       Dated this 1st day of March, 2021.

                                             /S/ Ben Crittenden
                                             750 W. 2nd Ave., Suite 200
                                             Anchorage, Alaska 99501
                                             (907) 771-9002
                                             (907) 771-9001 fax
                                             ben@crittendenlawoffice.com
                                             Alaska Bar No. 0511098


        Case 3:21-mj-00090-MMS Document 17 Filed 03/01/21 Page 1 of 2
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 1 s t day of
March, 2021, a true and accurate copy of the
following has been c a u s e d t o b e served
via electronic filing to the parties, including:

AUSAs

/S/ Benjamin Crittenden
Benjamin Crittenden




               Case 3:21-mj-00090-MMS Document 17 Filed 03/01/21 Page 2 of 2
